Citation Nr: 9914064	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  94-22 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for emphysema.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Associate Counsel
REMAND

The veteran had active duty from May 1943 to February 1946.

The veteran asserts that he had full-body exposure to mustard 
gas during an infantry advanced replacement training program 
at Camp Maxey in Paris, Texas sometime in the approximate 
period between December 1, 1944 and early to mid-February 
1945.  He reports that as part of his advanced infantry 
training he, and some other trainees, were placed in a gas 
chamber wearing uniform, fatigue jacket, gloves, cap, helmet 
and gas mask.  He states that he was specifically told the 
gas being used was mustard gas, not tear gas.  He reports 
that his gas mask began to malfunction and he experienced 
nausea, stinging and burning in his throat, tearing in his 
eyes, and discomfort and puffiness in his eyelids.  He and a 
few other trainees were treated briefly at a medical 
facility.  Then, about a week after the exposure, he 
developed congestion and pains in his chest, and coughed up 
rusty colored phlegm.  He reports that he was then sent to a 
medical facility where X-ray studies were taken of his lungs, 
and he was given medication.  He subsequently returned to 
duty and, approximately one week later, was sent to Fort 
George Meade in Maryland preparatory to being shipped 
overseas on February 19, 1945.  

Data from War Department documents contained in the claims 
file, along with information received from the veteran during 
a July 1994 personal hearing at the RO, reflect that he was 
stationed at Tonopah, Nevada Army Air Field, beginning on 
January 15, 1944, assigned to the 802nd Bomber Squadron (h) 
and 422 AAF BU.  Documentation of record also reflects that 
shortly prior to being shipped overseas to the European 
Theater of Operations on February 19, 1945, the veteran was 
stationed briefly at Fort George G. Meade, Maryland, assigned 
to Company B, 2nd BN, 1st. Regt., AGF Repl. Depot No. 1.  
Although the veteran has testified that he received training 
at Camp Maxey, in Texas, prior to being sent to Fort George 
Meade to be shipped out as part of a replacement unit 
designed to replace men already in the field in Europe, his 
presence at that camp has not been documented.  He has been 
unable to identify the specific training unit to which he was 
assigned during his stay at Camp Maxey.  If he was at that 
camp, it must have been between December 1, 1944 and mid-
February 1945.  
On its own initiative, and in response to the Remand issued 
by this Board in August 1996, the RO sent requests for 
information concerning the veteran's service medical records, 
and possible exposure to mustard gas, from appropriate 
sources including the National Personnel Center, the National 
Archives, the U.S. Army Medical Research, Development, 
Acquisition, and Logistics Command (Provisional) and the U.S. 
Army Chemical and Biological Defense Command (CBDCOM).  The 
National Personnel Records Center has confirmed that there 
was an "Infantry Advanced Replacement Training Center" at 
Fort Maxey during the relevant time period to train Army 
Ground Forces personnel.  During the time period in question, 
the organizations operating at that training center were the 
21st through 26th Infantry Advanced Training Regiments, made 
up of the 81st through 104th Infantry Advanced Training 
Battalions. 

Further, as of yet, CBDCOM has not replied to the RO's 
fundamental specific question as to whether mustard gas 
testing was conducted at Camp Maxey during the period of 
December 1944 through February 1945.  

In accordance with the procedures outlined in the manual 
provisions at M21-1, Part III, and to ensure that VA has met 
its duty to assist the appellant in developing the facts 
pertinent to his claim, the case is again REMANDED to the RO 
for the following development:

1.  The RO should again contact CBDCOM 
and request  a reply to the basic 
question of whether in fact any Mustard 
Gas testing was conducted at Camp Maxey, 
Texas during the period from December 1, 
1944 through February 19, 1945.  

2.  If it is confirmed that mustard gas 
testing took place during the period from 
December 1, 1944 through February 19, 
1945 at Camp Maxey, and only if it is so 
confirmed, the RO should request that the 
service department undertake further 
efforts to document that the veteran was 
assigned to a unit at that camp.  

3.  If it is verified that mustard gas 
testing occurred at Camp Maxey during the 
period from December 1, 1944 through 
February 19, 1945, and if the veteran's 
unit of assignment while at Camp Maxey 
can be identified, the regional office 
should again contact CBDCOM and request 
that a search be conducted of its records 
to ascertain whether the veteran 
participated in such testing.  In 
connection with this request, the CBDCOM 
should be provided with a copy of this 
REMAND, so that its personnel are made 
aware of the circumstances of the 
veteran's recalled exposure to mustard 
gas.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.


		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).














